Opinion issued March 3, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00320-CV
                           ———————————
           832 YALE ST. LLC., AND TERRY FISHER, Appellants
                                       V.
        STALLION TEXAS REAL ESTATE FUND, LLC., Appellee


            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                      Trial Court Case No. 1129141


                         MEMORANDUM OPINION

      This is an appeal from the trial court’s final summary judgment signed on

April 8, 2019. Appellants’ brief was originally due on December 16, 2019. On

December 31, 2019, we issued a notice advising appellants that unless their brief

was filed within ten days, we might dismiss the appeal for want of prosecution.
Appellants neither timely filed a brief nor requested an extension. See TEX. R. APP.

P. 38.8(a)(1) (the appellate court may dismiss for want of prosecution for failure to

file appellant’s brief).

       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                          2